PER CURIAM.
Rosemary Trinh Huynh appeals the district court’s order adopting the magistrate judge’s report and recommendation and granting the Appellee’s motion for summary judgment in her Title VII action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Huynh v. O’Neil, No. CA-01-445-3 (E.D.Va. May 29, 2002). We deny the Appellee’s motion to dismiss or strike the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.